Citation Nr: 1129389	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  07-37 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right wrist disability.  

2.  Entitlement to service connection for a right knee disability. 

3.  Entitlement to service connection for a right ankle disability.  

4.  Entitlement to service connection for a bilateral hearing loss disability. 

5.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The appellant served from June 1956 to January 1960.  He also had additional service in the Air Force Reserves and Air National Guard.  

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In an August 2009 decision, the Board denied the claims for service connection for right wrist, right knee, and right ankle disabilities.  Thereafter, the appellant filed an appeal to the United States Court of Appeals for Veterans Claims (Court).  In February 2011, the Court vacated the Board's August 2009 decision and remanded the matter for further development and readjudication consistent with the decision.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant has appealed the denial of service connection for right wrist, right knee and right ankle disabilities.  At the separation examination in December 1959, the feet, lower extremities and upper extremities were reported normal.  At that time, the appellant reported childhood mumps, piles, adolescence boils, radioactive work, and tonsillectomy and adenoidectomy.  He denied all other significant medical or surgical history.  

However, via various statements the appellant has reported that he was injured while playing football in service.  According to the appellant, he was tackled by another player from the right side which turned his body around while his feet remained planted.  He recalled being treated immediately by a medic with a splint and, when he returned to the base, being treated at the Bentwaters Air Base in England.  The appellant has reported that the injury took place sometime in 1958 or 1959, which corresponds to when he was placed on TDY.  

The Board notes that it denied the appellant's claims for service connection in an August 2009 decision.  We found that the evidence was devoid of any competent evidence showing a right wrist, right knee and/or right ankle disability.  The appellant appealed that decision.

In February 2011, the Court vacated the August 2009 decision and remanded the matter for further development to include an attempt to obtain the appellant's service personnel records and any existing records documenting treatment received at the Bentwaters Air Base hospital.  The Court also directed the Board to afford the appellant a VA examination with an opinion or to explain why in light of McLendon v. Nicholson, 20 Vet. App. 79 (2006) and Duenas v. Principi, 18 Vet. App. 512, the appellant is not entitled to such assistance.  

In light of guidance from the Court, the appellant's report of an in service injury, and his reports of pain and arthritis symptoms in his right wrist, right knee and right ankle due to such injury in service, we find that a VA examination is warranted.  We find that a remand is warranted to determine if the appellant has the claimed disabilities, and if so, whether such are related to service to include the claim of an in service injury.  

We also note that since the August 2009 Board decision, the RO has attempted to obtain treatment records due to injury to the right knee, ankle and wrist from the Bentwaters Air Base, England.  It appears that no clinical records were available for review.  However, we note that although clinical records were requested, it does not appear that personnel records were requested.  As the Court has directed that we attempt to obtain the appellant's service personnel records and any existing records documenting treatment received at the Bentwaters Air Base hospital, a remand is warranted to attempt to locate these records.  

Regarding the claims for service connection for a bilateral hearing loss disability and tinnitus, we find that a remand is also warranted as any service personnel records acquired may be pertinent to those claims.  

Pursuant to 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.3159(c)(4)(i), VA will obtain an examination or an opinion if it is necessary to decide the claim.  To ensure that VA has met its duty to assist the claimant in developing the facts pertinent to this claim and to ensure full compliance with due process requirements, a remand is necessary.

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain the appellant's service personnel records and any existing records documenting treatment received at the Bentwaters Air Base hospital.  If no records are available, a negative reply should be associated with the record.  

2. Schedule the appellant for a VA examination to determine the nature and etiology of his claimed right wrist, right knee and right ankle disabilities.  The claims folder should be made available to the examiner for review.  If a right wrist, right knee and/or right ankle disability is found, the examiner should provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any currently present disability is attributable to service to include the appellant's assertions of an in service injury.  If there is no relationship between the current disability and service, that fact must be noted in the report.  A discussion of the complete rationale for all opinions expressed should be included in the examination report.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


